Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  the word “mean” in the limitation “wherein mean the pore size is…” appear to be misplaced.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein, when used in a perfusion system, the perfusion filter element sheet achieves a higher flux after 30 minutes as compared to an essentially equivalent open channel system” renders the claim indefinite because it is unclear what is meant by “achieves a higher flux after 30 minutes as compared to an essentially equivalent open channel system”. What structure does the limitation impart 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0375173 (hereinafter referred as “Steen”).
Regarding claims 1-8, and 10-17, Steen teaches a spiral wound filtration element having a cassette-like performance, the filter element comprising a feed spacer having an open area of about 36%, and a ultrafiltration membrane, a microfiltration membrane, a reverse osmosis membrane or a nanofiltration membrane (claims 1, 20, abstract, [0071], [0073], [0074], [0102]). Steen also teaches that the feed spacer comprising fibers having diameters of 200 µm, 150 µm, 250 µm [0103]; spacer employing a square twill 2-over-1 right hand weave at 51 strands per inch or a square twill 2-over-1 right hand weave at 70 strands per inch, or a square twill 2-over-1 right hand weave at 42 strands per inch [0103]. Selection of pore size of the membrane from the range of nanofiltration to microfiltration would have been an obvious matter of choice to one of ordinary skill in the art since Steen discloses use of ultrafiltration, microfiltration, RO or nanofiltration membrane. Selection of fiber diameter of spacer would have also been an obvious matter of choice to one of ordinary skill in the art. 
Steen also teaches a TFF system (fig. 17) comprising filter element and a pump configured to flow a liquid feed through the filter element in a TFF mode. Selection of a magnetic levitation pump, a peristaltic pump, or a diaphragm pump would have been an obvious matter of choice to one of ordinary skill in the art because magnetic levitation pump, a peristaltic pump, and a diaphragm pump are known in the art for the purpose of pumping liquid. he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known 
With regards to the filter element being a cassette, Steen compares performance of the spiral wound element with structure of cassette filter [0008], [0085]-[0088]. Therefore, Steen establishes that forming a cassette filter form a spacer and a membrane is known in the art. Selection of whether to form a spiral wound membrane filter element or cassette filter element would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding the limitation, “A perfusion system”, If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the 
The limitation “wherein, when used in a perfusion system, the perfusion filter element sheet achieves a higher flux after 30 minutes as compared to an essentially equivalent open channel system” is reciting properties of the membrane without imparting additional structure. These limitations are inherent to the filter of Steen since the claimed function would result from the claimed structure which is taught by Steen. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steen, in view of US 2016/0068565 (hereinafter referred as “Shibano”).
Regarding claim 18, Steen teaches limitations of claim 13 as set forth above. Steen does not teach that the system is configured to operate in an alternating flow mode. However, use of alternating flow in tangential flow filtration system is known in the art and disclosed by Shibano (abstract). Shibano discloses that alternating tangential flow provides reduced membrane contamination resulting in enhanced productivity [0007]. Therefore, it would have been obvious to one of ordinary skill in the art to use alternating flow in the system of Steen.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant's arguments (specifically 2nd paragraph on page 6 starting with “The filter element of the present invention…”) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 
It should be noted that the invention of claim 1 is directed to a filter (i.e. a product) and only structure that is claimed in claim is the filter having a microporous layer having a mean pore size of about 0.65 µm, and a feed spacer comprising woven fibers having an open area of about at least 35%. Rest of the limitations of claim 1 are functional limitations without imparting additional structure to the claimed filter. The claimed functional limitations are inherent to the filter of Steen since the claimed function would result from the claimed structure which is taught by Steen. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.